Mandamus nisi, commanding the defendant [George Deneale] to deliver to Cleon Moore, register of the orphans’- court, the records of wills, &c., remaining in the hands of Deneale as late clerk of the court of hustings for the to^rn of Alexandria. The return denied the right of Moore to the custody of those papers. The following acts were cited: ' Supplement to the act of congress concerning the District of Columbia, March 3, 1801, § 3 (2 Stat. 115); the sixth section of the act of Virginia, respecting the district courts, December 12, 1792 (Rev. Code, p. 70); eighth section of act of Virginia, respecting the general court, December 13, 1792 (Rev. Code, 70); 1785, p. 45, concerning wills. &c.; 1792, § 10, concerning wills; and twelfth section of the act of congress concerning the District of Columbia, February 27. 1801 (2 Stat. 103).
Peremptory mandamus ordered.